[J-96-2014]
                     IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :              No. 2039 Disciplinary Docket No. 3
                Petitioner      :
                                :              No. 53 DB 2011
           v.                   :
                                :              Attorney Registration No. 79901
                                :              (Montgomery County)
BARRY O. BOHMUELLER,            :
                Respondent      :              Argued: November 18, 2014

                                         ORDER

PER CURIAM:


         AND NOW, this 23rd day of January, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board dated March 25, 2014, and following oral

argument, it is hereby

         ORDERED that Barry O. Bohmueller is disbarred from the Bar of this

Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is

further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to

Rule 208(g), Pa.R.D.E.



         Mr. Chief Justice Saylor, Madame Justice Todd, and Mr. Justice Stevens join the

order.

         Messrs. Justice Eakin and Baer dissent in favor of a five-year suspension.